In an action to recover compensatory and punitive damages for trespass, defendant Harold K. Bell appeals from a judgment of the Supreme Court, Westchester County, entered August 20, 1976, upon a jury verdict, which is in favor of plaintiff-respondent and against him, in the principal amount of $10,000, representing punitive damages. Judgment affirmed, with costs. The sole issue raised on this appeal is whether punitive damages may be awarded absent an award of at least nominal compensatory damages. Appellant, having failed to object to the Trial Judge’s charge to the jury that punitive damages may be awarded absent an award of compensatory damages, cannot now raise the issue on appeal (see Brown v Du Frey, 1 NY2d 190, 195). Cohalan, Acting P. J., Hawkins, Mollen and O’Connor, JJ., concur.